DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 14-24, in the reply filed on April 7, 2022, is acknowledged.  Claims 1-13, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-17, 20-24, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent No. 6,872,014 (hereinafter referred to as Paxton).
Paxton , in col 1, lines 7-10, in col 4, lines 62-67, in col 5, lines 1-4, and in figures 5-6, discloses a rinsing system that reduces and/or eliminate (mitigates) pattern collapse of developed resist patterns, the system including, a chamber (part of the wafer tracking system, col 3, lines 23-24) that houses the wafer (microelectronic workpiece, col 4, lines 20-26), a container that includes a surfactant component (claimed reservoir, 504 of figure 5, col 8, lines 50-52), a mixer (501 of figure 5, mixing nozzle) that receives the surfactant component (part of the chemical solution of the surfactant) and other components (solvent) of the chemical solution of surfactant (mitigating solution components) for use on a photoresist that has been developed on the substrate, wherein the mixing nozzle (col 8, lines 20-67, col 9, lines 1-7) have the correct composition (second formulation) mixed and prepared to form the desired chemical solution (claimed adjusted mitigation solution) for rinsing (post-development process) wherein the mixing nozzle includes a nozzle body (510) with an outlet (501C) that dispenses the chemical solution to the wafer (substrate) to perform the function of rinsing the developed resist pattern (all while being housed in part of the wafer tracking system) and thereby preventing and/or reducing pattern collapse (col 7, lines 26-30) (claim 14).  Paxton, in col 5, lines 20-60, discloses that the solution of the surfactant (mitigation solution, adjusted) is set up by experimentation and is computer simulated and is based on the physical and chemical characteristics of the photoresist and in figure 5 discloses the use of a controller that controls the amount of any of the components from the containers or storage tanks or supply inlets (reservoirs)  that are introduced into the mixing nozzle (mixing tank etc.) (claims 15-17). Paxton, in col 3, lines 6-12, and in figure 5, discloses that the substrate coated with the photoresist is on a stage that rotates (rotatable substrate stage), and in col 6, lines 38-55, discloses that the rinse solution applied after development is such that the substrate is rotating when the solution is applied and is then spun dried  (to remove the rinse solution) and in col 7, lines 26-56, discloses that the rinse solution includes reactive/nonreactive components (surfactants, solvents etc.) and is adjusted in its composition (optimized) based on experimentation and/or computer simulation (claims 20-21).  Paxton, in col 6, lines 18-28, discloses that in addition to adding different surfactants and varying solvent content in the chemical solution, alkaline solutions can also be added in addition to DI water i.e., the pH of the chemical solution can be adjusted (claim 22).  Paxton, in col 3, lines 50-52, and lines 56-57, discloses rinsing the photoresist after development process, and in col 7, lines 30-31, discloses that the rinse solvent is de-ionized water, and Paxton, in claims 18-21, and in col 4, lines 40-67, discloses that the subsequent rinse after the initial rinsing (post develop rinse) includes an adjusted rinse (adjusting the concentration of the concentrated chemical solution) that includes in its contents other than surfactants, solvents such as developer solvents and de-ionized water, and in figure 4, illustrates that even after rinse that is adjusted, when defectivity is noted, the rinse solution is adjusted again and then rinsed again prior to resist pattern hard bake (claims 23-24).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-19, is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent No. 6,872,014 (hereinafter referred to as Paxton) in view of U. S. Patent Application Publication No. 2017/0255101 (hereinafter referred to as Wang).
Paxton is discussed in paragraph no. 4, above.
The difference between the claims and Paxton is that Paxton does not disclose that the patterned photoresist is an EUV resist or selected from a plurality of EUV resists (claims 18-19). 
	Wang, in [0022] discloses that the resist to be patterned is an EUV resist and can be one selected from either negative or a positive tone resist materials i.e., selected from a plurality of EUV resists.
	Therefore, it would be obvious to a skilled artisan to modify Paxton by employing an EUV resist as taught by Wang because Paxton does not prohibit the use of a EUV resist, and Paxton, in col 5, lines 48-50 discloses that the photoresist material selected for forming the patterned resist is based on its chemical and physical characteristics.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        June 30, 2022.